DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	Applicant’s response filed on March 9, 2021 have been considered.  Claims 1, and 3-11 have been amended.  Claim 2 has been canceled.  Claims 8 and 9 are withdrawn.  Claims 1, 3-7, 10, and 11 are for pending for consideration.

Claim Objections
3.	Claims 3 is objected to because of the following informalities:   
Referring to claim 3:
	Claim 3 recites ‘identifies the licensed an information terminal’, where ‘an’ is unnecessary.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.    Claims 1, 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Referring to claim 1:
 	Claim 1 is directed to an information terminal, comprising: receives a connection history; and identifies a licensed information terminal that satisfies a license transfer condition based on the received connection history.
          The step of identifying a licensed information terminal that satisfies a license transfer condition, involves observations, evaluations, judgements, and opinions, which can be performed in the human mind.  Therefore, the identifying step is a mental process. 
           Mental processes are one of the groupings of abstract ideas set forth in the 2019 guidance, see section 1(c). Abstract ideas are judicial exceptions as per 
         These judicial exceptions are not integrated into a practical application because the claim does not recite any use or further action with respect to identifying a licensed information terminal.   The recitation of steps being performed in or by a computing apparatus does not constitute anything more than mere instructions to implement the abstract idea on a computer, as per MPEP § 2106.05(f). The step of receiving a connection history is also insignificant as per MPEP § 2106.05(g).  The abstract ideas are not used to improve the functioning of a computer or to transform an article.   
        The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as detailed above with respect to the question of a practical application of the judicial exception. Claim 1 recites the step of receiving a connection history could be done by using a generic computer; a first storage medium for storing a data structure for storing number of connections, and status; and a second storage medium for storing a data structure for storing a predetermined number of times. These have been recognized by the courts as a well-understood, routine, and conventional function. See MPEP § 2106.05(d)(ll), citing Symantec, TLI, OPl Techs, buySAFE, and Versata. Therefore, the claim as a whole, whether the steps are considered individually or as an ordered combination, is not directed to significantly more than the abstract idea. See also the 2019 Guidance.
Referring to claims 3-7:
         Dependent Claims 3-7 only recite further details about the license transfer status, the various components of the information terminal, including an in-vehicle network communication unit, a connection management unit, a transfer detection unit, a storage unit, a position detection unit, and a speed detection unit. These do not provide any additional steps or features that would amount to significantly more than the abstract idea.
 


Claim Rejections - 35 USC § 112
7.	Claims 1, 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 1, 3-7: 
(i)	The amended Claim 1 recites ‘a first storage medium’, ‘a second storage medium’, and ‘receives, from the storage medium’, where ‘the storage medium’ should be ‘the first storage medium’, in order to be clear.
(ii)	Claim 1 recites:
          “identifies a licensed extracts an information terminal among the other information terminals that satisfies the license transfer condition by being equal to or exceeding the predetermined number of times, based on the received connection history.”
	The claim language is not clear as to which data item ‘being equal to or exceeding the predetermined number of times’. 
           Therefore, Claim 1 is rejected for failing to particularly point out and distinctly claim the subject matter.
           Claims 3-7 are dependent from Claim 1, and are therefore rejected based on the same rationale. 
Claim Interpretation
           
8.    	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 
          	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that pre-AIA  35 U.S.C. §112, sixth paragraph is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that pre-AIA  35 U.S.C. § 112, sixth paragraph is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke pre-AIA  35 U.S.C. § 112, sixth paragraph except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word  “means” (or “step for”) are presumed not to invoke pre-AIA  35 U.S.C. § 112, sixth paragraph except as otherwise indicated in an Office action.
 Referring to claim 1: 
            	Claim 1 limitation “a communication unit which receives” has been interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “which receives” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
             	Claim 1 limitation “a license transfer management unit which extracts” has been interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “which extracts” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  

               	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the pre-AIA  35 U.S.C. § 112, sixth paragraph limitation: 
             	The specification, [0034] disclose:
             	“The in-vehicle device communication unit 15 is connected to the portable terminal 2, and communicates with the portable terminal 2.  The in-vehicle device communication unit 15 performs wired communication using a connection cable, or performs wireless communication using radio waves.  The in-vehicle device communication unit 15 outputs the connection or non-connection with the portable terminal 2 to the CPU 11.”.  Therefore, the specification disclose ‘a communication unit’ as a transceiver for performing the sending/receiving functions.
               	Fig. 9 discloses the steps (algorithm) performed by a license transfer management unit. Therefore, the specification disclose the computer and the algorithm for ‘a license transfer management unit’ to perform the extracting function. 
Referring to claim 4: 
           	Claim 4 limitation “a connection management unit which records” has been interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “which records” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
             	Since the claim limitations invoke pre-AIA  35 U.S.C. § 112, sixth paragraph, Claim 4 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
             	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the pre-AIA  35 U.S.C. § 112, sixth paragraph limitation: 

Referring to claim 5: 
           	Claim 5 limitation “a transfer detection unit which detects” has been interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “which detects” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
            	Since the claim limitations invoke pre-AIA  35 U.S.C. § 112, sixth paragraph, Claim 5 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
            	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the pre-AIA  35 U.S.C. § 112, sixth paragraph limitation: 
		The specification [0028] disclose ‘rotary encoder’. Therefore, the specification disclose ‘rotary encoder’ as the transfer detection unit. 
Referring to claim 6: 
           	Claim 6 limitation “a position detection unit which detects” has been interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “which detects” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
            	Since the claim limitations invoke pre-AIA  35 U.S.C. § 112, sixth paragraph, Claim 6 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
            	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the pre-AIA  35 U.S.C. § 112, sixth paragraph limitation:
		The specification, [0028] discloses ‘GPS’.  Therefore, the specification disclose ‘GPS’ as the position detection unit.
Referring to claim 7: 
           	Claim 7 limitation “a speed detection unit which detects” has been interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “which detects” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
            	Since the claim limitations invoke pre-AIA  35 U.S.C. § 112, sixth paragraph, Claim 7 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
            	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the pre-AIA  35 U.S.C. § 112, sixth paragraph limitation: 
	 	The specification [0028] disclose ‘rotary encoder’. Therefore, the specification disclose ‘rotary encoder’ as the speed detection unit. 

     	9.    	 If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke pre-AIA  35 U.S.C. § 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of pre-AIA  35 U.S.C. § 112, sixth paragraph. 
          		For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, or sale
or otherwise available to the public before the effective filing date of the claimed invention.
11.	Claims 1-2 are rejected under 35 U.S.C. 102 as being anticipated by Okamoto et al. (U.S. 2012/0183278 A1).
Referring to claim 1:
Okamoto teaches:
 	An information terminal for license transfer management(10 CONTENT USAGE RIGHTS MANAGEMENT SERVER, FIG. 1 [i.e., where ‘content usage rights management server 10 (mapped to an information terminal, such as a BD player)’ transfers digital rights to other terminal 20, such as a BD player, where other terminal 20, such as a BD player, does not transfer digital rights to ‘content usage rights manager server 10’ ]) connected to a communication terminal (40 transmission path [i.e., where ‘transmission path 40 (mapped to a communication terminal)’ are signals, carrier waves ], OKAMOTO, [0082]) which is connectable to one or more other information terminals (20 terminal [i.e., where ‘other terminal 20’, such as a BD player, receives digital rights from ‘content usage rights management server 10’, where ‘other terminal 20’, such as a BD player, does not transfer digital rights to ‘content usage rights management server 10’ ], OKAMOTO, [0078]), comprising:  
             a first storage medium for storing a data structure comprising of a plurality of records including a number of connections previously made from the communication terminal to said other information terminals (Here, the determination unit may include: a condition storage subunit operable to store a predetermined content count as the condition; a history management subunit operable to manage a played content count as the playback history, the played content count being a total number of content that the playback unit has played in the past; and a judgment subunit operable to compare the predetermined content count and the played content count, and when the played content count is less than the predetermined content count, judge that the condition is met. OKAMOTO, [0023]) and status information indicating whether a license transfer processing is in progress, as a connection history data structure (the determination unit may judge whether or not the condition is met by a playback history, 
              a communication unit which receives, from the storage medium the connection history data structure, via a communication network with the other information terminals which were previously connected to the communication terminal (Here, the license storage unit may store the license information that includes the usable time period, the key information and content identification information, the content identification information identifying the content, the history management subunit may further store, as the playback history, content identification information that identifies content played in the past, and the history management subunit, when the determination subunit determines that the condition is met, may judge whether or not the content identification information stored in the history management subunit already includes content identification information identifying the content identified by the content identification information included in the license information, and when the stored content identification information does not include content identification information identifying the content identified by the content identification information included in the license information, further store content identification identifying the content identified by the content identification information included in the license information, and update the played content count. OKAMOTO, [0025]); and  
             a second storage medium for storing a data structure including a predetermined number of times that the communication terminal and the other information terminal were connected, as a license transfer condition data structure (In the content playback apparatus of the present invention, playback of the content is permitted if a predetermined condition is met, even if the current time falls after the
usable time period. According to the stated structure, the determination unit is able to perform the determination using the playback history, and therefore unlimited playback of content outside the usable time period can be suppressed. OKAMOTO, [0018]); and  
             a license transfer management unit which identifies a licensed information terminal among the other information terminals that satisfies the license transfer condition by being equal to or exceeding the predetermined number of times, 
Referring to claim 3: 
	 	Okamoto further discloses the status (‘status code’, [0156], Okamoto).

Claim Rejections - 35 USC § 103

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (U.S. 2012/0183278 A1), in view of  Binder et al. (U.S. 2013/0201316 A1), hereinafter “Binder”.
Referring to claim 4:
		Okamoto does not disclose an in-vehicle communication unit, and a connection management unit.
          		Binder disclose an in-vehicle network communication unit connected to an in-vehicle network (see Binder, [0126] ‘The in-vehicle networks may be based on standard or vehicle specific buses, such as CAN or LIN.’); and
          		a connection management unit which records the connection history with the corresponding information terminal in the communication terminal, wherein the connection management unit records the connection history with the corresponding 
          		It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Binder into the system of Okamoto to implement an in-vehicle network communication unit, and a connection management unit.  Okamoto teaches “a playback apparatus and a playback 
method for playing content whose copyrights are protected.” (see Okamoto, [0002]).  Therefore, Binder’s teaching could enhance the system of Okamoto, because an in-vehicle network communication unit and a connection management unit would enable Okamoto’s playback apparatus to be played inside a vehicle.
Referring to claim 5:
	 	Okamoto and Binder further disclose:
 	a transfer detection unit which detects a movement of the corresponding information terminal (see Binder, [0075] ‘speed… motion… position… rotary encoder’); and
          		a connection management unit which records the connection history with the  corresponding information terminal in the communication terminal, wherein the connection management unit records the connection history with the corresponding information terminal in the communication terminal at least on a condition that the transfer detection unit detects a movement of a predetermined amount or more (see Binder, [0134] ‘threshold’),
          		It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Binder into the system of Okamoto to use a rotary encoder.  Okamoto teaches “a playback apparatus and a playback method for playing content whose copyrights are protected.”(see Okamoto, [0002]).   Therefore, Binder’s teaching could enhance the system of Okamoto, because a rotary encoder can detect the movement of the information terminal.
Referring to claim 6:
		Okamoto and Binder further disclose:

           	a position detection unit which detects a position of the corresponding is information terminal (see Binder, [0572] ‘GPS’); and 
           	a connection management unit which records the connection history with the corresponding information terminal in the communication terminal (see Okamoto, [0092] ‘communication unit’), 
           	wherein the connection management unit records the connection history with the corresponding information terminal in the communication terminal at least on a condition that the position detected by the position detection unit is within a predetermined distance from the position of the registered location (see Binder, [0085] ‘distances’; [0134] ‘threshold’).
           	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Binder into the system of Okamoto to use a GPS, distance, and threshold.  Okamoto teaches “a playback apparatus and a playback method for playing content whose copyrights are protected.”(see Okamoto, [0002]). Therefore, Binder’s teaching could enhance the system of Matsushita, because a GPS, distance can detect the position of the information terminal, and threshold can be used for access control.
Referring to claim 7:
		Okamoto and Binder further disclose:
           	a speed detection unit which detects a speed of the corresponding information terminal (see Binder, [0075] ‘speed… motion… position… rotary encoder’); and 
           	a connection management unit which records the connection history with the corresponding information terminal in the communication terminal (see Binder, [0036] ‘managing connections’), 
           	wherein the connection management unit records the connection history with the corresponding information terminal in the communication terminal at least on a condition that the speed detected by the speed detection unit is a predetermined speed speed or acceleration.’).
           	 It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Binder into the system of Okamoto to use a sensor to detect speed.  Okamoto teaches “a playback apparatus and a playback method for playing content whose copyrights are protected.”(see Okamoto, [0002]). Therefore, Binder’s teaching could enhance the system of Okamoto, because the detected speed can be used for access control.

14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (U.S. 2014/0059583 A1), hereinafter “Matsushita”, in view of Matsushita, in view of Madhavan et al. (U.S. 2011/0039537 A1), hereinafter “Madhavan”, further in view of Okamoto et al. (U.S. 2012/0183278 A1).
Referring to claim 10:
	i. 	Matsushita teaches:
           	A license transfer system configured from an information terminal, a communication terminal, and a server (see Matsushita, fig. 1, item 10a ‘TV device [i.e., an information terminal ]’, item 11 ‘management server device [i.e., a communication terminal ]’, item 11 ‘management server device [i.e., a server ]’; [0038] ‘Any or all of the TV device 10a, the TV device 10b, and the TV device 10c may be portable TV devices, smartphones, mobile phones, or the like.’),
 	wherein the information terminal is connected to a communication terminal
which is connectable to one or more other information terminals, and comprises (see Matsushita, fig. 1, items 10b, 10c ‘TV devices [i.e., the communication terminal connected to one or more other information terminals ]‘):
                   	an information terminal communication unit which receives, from the communication terminal, a connection history with the other information terminals  which were previously connected to the communication terminal (see Matsushita, fig. 2A, 110 ‘startup management table’; fig. 7, 74 ‘terminal capable of starting application software (1) d001 [i.e., connection history ]’ 76 ‘terminal capable of starting application software 
         	a license transfer management unit which extracts an information terminal among the other Information terminals that satisfies a license transfer condition based on the received connection history (see Matsushita, [0190-0191], fig. 20-21, tv device 10a extracts the terminal from which a license can be moved and sends a license movement confirmation to the management server),
        	wherein the information terminal communication unit sends, to the
server, a license transfer command for transferring a license from an information terminal which satisfies the license transfer condition to the corresponding information terminal (see Matsushita, [0190-0191], fig. 20-21, tv device 10a extracts the terminal from which a license can be moved and sends a license movement confirmation to the management server),
wherein the communication terminal comprises:
          a connection history storage unit which stores a connection history with the plurality of information terminals (see Matsushita, [0163-0170] tv device l0a receives from management server information of licenses that can be moved, "possible to move" from every tv device of a group to which the tv device 10a belongs; it is noted that this information has been previously acquired by communication between the management server and the tv devices [0134-0137] communication is established between tv devices and management server when an application is installed, server performs installation on a tv device of a selected application, and startup management table and user management tables are updated with terminal ID of the tv device where application is installed); and

          wherein the in-vehicle device connection history management unit stores the connection history with the connected information terminal in the connection history storage unit based on a command from the connected information terminal (see Matsushita, fig. 22, ‘confirmation screen [i.e., a command from the connected information terminal for storing the connection history ]’), and
wherein the server comprises:
           a server storage unit which stores a license table indicating a relation between the information terminal and a software license (see Matsushita, fig. 2A, 111 ‘user management table [i.e., a license table ]’); and
           a license management unit which rewrites the license table based on the license transfer command from the information terminal (see Matsushita, fig. 2A, 116 ‘terminal information update section [i.e., a license management unit ]’).
           However, Matsushita does not explicitly the server is separate from the communication unit.
           Matsushita disclose the network (see Matsushita, [0039] ‘The network N may be a network such as a WAN, a LAN, or an intranet.’).  However, Matsushita does not explicitly disclose in-vehicle network.
	Matsushita does not disclose wherein the connection history data structure comprises of a plurality of records including a number of connections previously made from the communication terminal to said other information terminals and status information indicating whether a license transfer processing is in progress.
ii.	Matsushita further disclose in a second embodiment where the server is separate from the communication device (see Matsushita, fig. 2B, 11a ‘control server 
	iii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Matsushita into the system of Matsushita so that the communication device to be split between two devices, a communication terminal providing communication history, and a server receiving license transfer commands and updating the license table.  Matsushita teaches "a terminal management system for managing a terminal capable of starting application software” (see Matsushita, [0001]). Therefore, Matsushita’s teaching could enhance the system of Matsushita,  because such an architecture is considered an obvious design option to the skilled person who would employ it if posed with the problem of implementing different security levels for reporting license transfer availability and license status management.
	iv.	Madhavan discloses the in-vehicle network (see Madhavan, [0022] ‘controller area network (CAN)’).
	v.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Madhavan into the system of Matsushita to use controller area network (CAN).  Matsushita teaches "a terminal management system for managing a terminal capable of starting application software” (see Matsushita, [0001]). Therefore, Madhavan’s teaching could enhance the system of Matsushita, because “Some of these devices can be connected … indirectly connected using one or more network connections, such as a communications bus 44 or an entertainment bus 46.  Examples of suitable network connections include a controller area network (CAN),” (see Madhavan, [0022]).
	vi.	Okamoto discloses wherein the connection history data structure comprises of a plurality of records including a number of connections previously made from the communication terminal to said other information terminals and status information indicating whether a license transfer processing is in progress (see Okamoto, [0017] ‘the playback history being a record of content playback by the playback unit; [0156] ‘status code’).
.  

15.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (U.S. 2014/0059583 A1), hereinafter “Matsushita”, in view of Matsushita, further in view of Okamoto et al. (U.S. 2012/0183278 A1).
Referring to claim 11:
	i. 	Matsushita teaches:
           A license transfer method executed in an information terminal, a communication terminal, and a server (see Matsushita, fig. 1, item 10a ‘TV device [i.e., an information terminal ]’, item 11 ‘management server device [i.e., a communication terminal ]’, item 11 ‘management server device [i.e., a server ]’; [0038] ‘Any or all of the TV device 10a, the TV device 10b, and the TV device 10c may be portable TV devices, smartphones, mobile phones, or the like.’),
wherein the information terminal:
          is connected to a communication terminal which is connectable to one or more other information terminals (see Matsushita, fig. 1, items 10b, 10c [i.e., one or more other information terminals ]);
           receives, from the communication terminal, a connection history with the other information terminals which were previously connected to the communication terminal (see Matsushita, fig. 2A, 110 ‘startup management table’; fig. 7, 74 ‘terminal capable of starting application software (1) d001 [i.e., connection history ]’ 76 ‘terminal capable of starting application software (2) d003 [i.e., connection history ]’; [0163-0170] tv device l0a receives from management server information of licenses that can be moved, "possible to move" from every tv device of a group to which the tv device 10a belongs; it is noted that this information has been previously acquired by communication 
           extracts an information terminal among the other information terminals that satisfies a license transfer condition based on the received connection history (see Matsushita, [0190-0191], fig. 20-21, tv device 10a extracts the terminal from which a license can be moved and sends a license movement confirmation to the management server); and
           sends, to the server, a license transfer command for transferring a license from an information terminal which satisfies the license transfer condition to the corresponding information terminal (see Matsushita, fig. 21, S201 ‘send license movement information’),
            wherein the communication terminal comprises a connection history storage unit which stores a connection history with the plurality of information terminals (see Matsushita, fig. 2A, 111 ‘user management table’; fig. 7, item 74 ‘terminal capable of starting application software, d001, d222, d333 [i.e., where terminal identifiers ‘d001 d222 d333’ corresponding to ‘connection history with the plurality of information terminals’ ]’), 
             wherein the communication terminal:
             reads the connection history from the connection history storage unit, and sends the connection history to a connected information terminal among the plurality of information terminals (see Matsushita, fig. 2A, 110 ‘startup management table’; fig. 7, 74 ‘terminal capable of starting application software (1) d001 [i.e., connection history ]’ 76 ‘terminal capable of starting application software (2) d003 [i.e., connection history ]’ ; fig. 18, 552 ‘start management table data [i.e., sending the connection history ]); and
             stores the connection history with the connected information terminal in the connection history storage unit based on a command from the connected information terminal (see Matsushita, fig. 21, S2113 ‘update information on a terminal capable of 
            wherein the server comprises a server storage unit which stores a license table indicating a relation between the information terminal and a software license (see Matsushita, fig. 2A, 110 ‘startup management table’); and
            wherein the server rewrites the license table based on the license transfer command from the information terminal (see Matsushita, fig. 21, S2113 ‘update [i.e., rewriting ] information on a terminal capable of starting target application software’).
           However, Matsushita does not explicitly the server is separate from the communication unit.
           Matsushita does not disclose wherein the connection history data structure comprises of a plurality of records including a number of connections previously made from the communication terminal to said other information terminals and status information indicating whether a license transfer processing is in progress.
ii.	Matsushita further disclose in a second embodiment where the server is separate from the communication device (see Matsushita, fig. 2B, 11a ‘control server device  [i.e., the communication device ], item 12a ‘sales server device’, 13a ‘download server device’). 	
	iii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Matsushita into the system of Matsushita so that the communication device to be split between two devices, a communication terminal providing communication history, and a server receiving license transfer commands and updating the license table.  Matsushita teaches "a terminal management system for managing a terminal capable of starting application software” (see Matsushita, [0001]). Therefore, Matsushita’s teaching could enhance the system of Matsushita, because such an architecture is considered an obvious design option to the skilled person who would employ it if posed with the problem of implementing different security levels for reporting license transfer availability and license status management.
iv.	Okamoto discloses wherein the connection history data structure comprises of a plurality of records including a number of connections previously made from the playback history being a record of content playback by the playback unit; [0156] ‘status code’).
 v.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Okamoto into the system of Matsushita to use a record to store a number of connections and a status.  Matsushita teaches "a terminal management system for managing a terminal capable of starting application software” (see Matsushita, [0001]). Therefore, Okamoto’s teaching could enhance the system of Matsushita, because records facilitating to organizing data in the terminal management system.   

Response to Arguments
16.	Applicant’s arguments filed on March 9, 2021 have been considered.  Independent claims have been amended to include new limitations. However, upon further consideration, a new ground(s) of rejection is being made in view of Okamoto.
           Applicant’s arguments directed to the new limitations are mood due to the new ground(s) of rejection.
-101 Rejection
A.  Claims are not directed to an abstract idea.
(a)	Applicant submits:
“Applicant respectfully submit that these features are no longer a mental process. Accordingly, it is respectfully submitted that the amended claims are NOT directed towards a mental process.” (see page 13, 3rd par)
Examiner maintains:
Claim 1 is directed to an information terminal, comprising: receives a connection history; and identifies a licensed information terminal that satisfies a license transfer condition based on the received connection history.
 	The step of identifying a licensed information terminal that satisfies a license transfer condition, involves observations, evaluations, judgements, and opinions, which 
(b)	Applicant submits:
“…are complex and computationally intensive processes and cannot be performed by a mental process or manually by a human.” (see page 14, 3rd par)
Examiner maintains:
Claim 1 is directed to an information terminal, comprising: receives a connection history; and identifies a licensed information terminal that satisfies a license transfer condition based on the received connection history.
 	The step of identifying a licensed information terminal that satisfies a license transfer condition, involves observations, evaluations, judgements, and opinions, which can be performed in the human mind.  Therefore, the identifying step is a mental process (also in 101 rejection above).  
(c)	Applicant submits:
“Here, amended claim 1, viewed as a whole, is specific to a narrow area of a license transfer condition data structure application and include specific features,” (see page 17, 2nd par)
Examiner maintains:
A license transfer condition data structure application such as associated with fig. 4, including in-vehicle device id, number of connections, transfer status, is well-understood, routine, and conventional.  

B. Even if claims were directed to an abstract idea, there are plenty of claim elements or combination of elements to ensure that the claims amount to significantly more than the abstract idea itself.
	(d)	Applicant submits:
	“…which are both meaningful, specific and ingenious and no one has suggested such an innovative approach to license transfer management.” (see page 18, 1st par)
	Examiner maintains:
	Claim 1 recites “a license transfer management unit which identifies a licensed information terminal among the other information terminals that satisfies the [[a]] 
	Therefore, Claim 1 merely discloses identifying a licensed information terminal.  However, Claim 1 does not recite any limitation that actually makes the license transfer happen, e.g., sending a command to a server to transfer the license from the identified licensed information terminal to the corresponding information terminal.
	(e)	Applicant submits:
	“amended claim 1 includes more than "generic computer functionality." Here, the claims' structures and steps are not "purely conventional,"” (see page 18, 2nd par)
	Examiner maintains:
A license transfer condition data structure application such as associated with fig. 4, including in-vehicle device id, number of connections, transfer status, is well-understood, routine, and conventional.   
	(f)	Applicant submits:
	“That is, the Update emphasizes that "when looking at the additional limitations as an ordered combination, the invention as a whole amount to significantly more than simply organizing and comparing data," in spite of being directed to "fundamental economic practices."” (see page 19, 2nd par)
	Examiner maintains:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as detailed above with respect to the question of a practical application of the judicial exception. Claim 1 recites the step of receiving a connection history could be done by using a generic computer; a first storage medium for storing a data structure for storing number of connections, and status; and a second storage medium for storing a data structure for storing a predetermined number of times. These have been recognized by the courts as a well-understood, routine, and conventional function. See MPEP § 2106.05(d)(ll), citing Symantec, TLI, OPl Techs, buySAFE, and Versata. Therefore, the claim as a whole, whether the steps are considered individually or as an ordered combination, is not directed to significantly more than the abstract idea. See also the 2019 Guidance.


Conclusion

17.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
 (a)	Naoe; Hitoshi et al. (US 20080313518 A1) disclose Communication Device, Communication System, Communication Method, Communication Program, and Communication Circuit;
(b)	Takatori, Sunao et al. (US 20040052359 A1) disclose Communication system;
(c)	KAUFMANN; Yaron (US 20130258904 A1) disclose configurable wireless networks, systems and methods;
(d)	Takasu; Nobuaki (US 20110210618 A1) disclose electronic apparatus and communication control method;
(e)	Itoh; Katsutoshi et al. (US 20140171077 A1) disclose information processing apparatus, communication system and control method of information processing apparatus;
(f)	Pryor; Timothy R. et al. (US 4305661 A) disclose Method and apparatus for determining physical characteristics of objects and object surfaces;
(g)	Fisher; Chad C. (US 20180053250 A1) disclose method to integrate a vehicle with a network database to generate data and to transfer ownership rights.

 18.    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571)272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/
Examiner, Art Unit 2492



/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492